DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 25, dependence from a cancelled claim renders the scope and meaning of the claim unclear.
As regards claim 31, recitation of “the second axis” lacks antecedent basis in the claim whereby it’s not clear if the previously-recited axis is again referred to or an additional axis is required.
As regards claim 32, recitation of “the reference flange” lacks clear antecedent basis whereby it is not clear if a reference flange is functionally recited or is intended to be part of the claimed invention for example.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 8, 14, 21-24, 26-28, 31, 32, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,828,502 to Chretien.
As regards claim 14, Chretien ‘502 teaches limitations for a “connecting system” – as shown and described, “for installing a floating connection in a building assembly” – although reference doesn’t explicitly teach the functionally-recited ’building assembly’ comprising an intended use of the claimed connection system, one of ordinary skill in the art would recognize the inherent capability of the prior art connecting system to be used with a (unclaimed) building system at least due to its engageable threads for example wherein the recitation of intended use does not clearly define any particular structure of the connecting system that is claimed as the invention which might be relied on to patentably distinguish from the well known structure of the prior art, “comprising: a bushing comprising a sleeve defining a first axis and extending from a first end to a second end defining a terminal edge defining an inner diameter” – 10 as shown in Fig 27 for example, “the bushing having a locating flange disposed proximate said first end of the sleeve” – portions 12 as shown in Fig 27 for example either alone or together anticipate broad limitation., “and -4-a fastener having a head, a shank with an unthreaded proximal portion extending from said head and a threaded terminal portion” – 2, “wherein the inner diameter defined by the terminal edge of the sleeve is interrupted by an axially extending slot into the sleeve” – as shown (generally righthand side in Fig 27 for example), “the sleeve is aligned on the unthreaded proximal section with the 
as shown, “and the sleeve has an outer primary surface and a plurality of protuberances that project outward from the outer primary surface” -  13 as shown.
As regards claim 3, reference teaches further limitation of “the locating flange is substantially perpendicular to the first axis” – as shown in Fig 27.
As regards claim 8, reference teaches further limitation of “said fastener is configured to be driven through a non-load bearing member into a load bearing member to provide a floating connection between said load bearing member and said non-load bearing member wherein said floating sleeve is received in a bore in said non-load bearing member” – one of ordinary skill in the art would recognize that the prior art fastener is explicitly shown to have a configuration that is inherently capable of function as recited with a suitable but unclaimed load and non-load bearing members due to its thread and sleeve structure which can be assembled with such load and non-load bearing members having suitable bores without clamping them together.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
As regards claim 26, reference teaches further limitation of “said fastener is configured to form the bore in said non-load bearing member in situ during installation” – one of ordinary skill in the art would recognize the inherent capability of the prior art fastener to form a bore in a (unclaimed) non-load bearing member made of material suitable for being punched through by the hard material of the prior art fastener. Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
As regards claim 27, reference teaches further limitation of “the sleeve is configured to be received entirely within the bore after installation” – one of ordinary skill in the art would recognize the inherent capability of the prior art sleeve to be received entirely within a suitable but unclaimed bore having appropriate geometry after installation and where it’s noted that as recited, ‘installation’ is a broad limitation not distinguishing from a partial assembly for example and is not required as part of the invention since it is functionally recited as part of some intended use with particular but unclaimed additional elelement(s).
As regards claim 28, reference teaches further limitation of “the 
As regards claim 21, reference teaches further limitation of “the system is engageable with an adapter with a driver bit defining a second axis and a reference flange about said central axis defining an offset clearance for installation of the system, wherein the head of the fastener is engageable with the bit in a rotationally locked relationship with the reference flange and the sleeve 
As regards claim 22, reference teaches further limitation of “the axially extending slot extends through the entire sleeve and through the locating flange” – as shown.  
As regards claim 23, reference teaches further limitation of “the 
As regards claim 24, reference teaches further limitation of “the 
As regards claim 31, reference teaches further limitation of “the sleeve defines an outer surface extending about the second axis, and wherein the outer surface is not uniform about the entire second central axis” – the portions punched out and extending from the prior art sleeve’s outer surface make it not uniform. 
As regards claim 32, reference teaches further limitation of “the reference flange defines a radially outer edge and a coupling recess radially inward of the radially outer edge and the locating flange is received within the coupling recess when the bit is engaged with the fastener head” – It’s noted that the bit and reference flange are functionally recited as part of environment of intended use and not clearly required as part of the claimed invention. One of ordinary skill in the art would recognize that the prior art locating flange has a geometric configuration that is inherently able to be assembled as recited with additional but unclaimed elements such as a bit and reference flange having suitable-geometry.  
As regards claim 37, reference teaches further limitation of “the slot extends an entire axial length between the first end and second end of the sleeve” – as shown.
As regards claim 38, Chretien ‘502 teaches limitations for a “ connecting system” – as shown in Fig 27 for example, “for installing a floating connection in a building assembly” – although reference doesn’t explicitly teach the functionally-recited ’building assembly’ comprising an intended use of the claimed connection system, one of ordinary skill in the art would recognize the inherent capability of the prior art connecting system to be used with a (unclaimed) building system at least due to its engageable threads for example wherein the recitation of intended use does not clearly define any particular structure of the connecting system that is claimed as the invention which might be relied on to patentably distinguish from the well known structure of the prior art, “comprising: a bushing comprising a sleeve defining a first axis and having a locating flange extending radially outward from the sleeve” – 10, “and a fastener having a head and a shank, the shank having an unthreaded proximal portion extending from said head and a threaded terminal portion” - 2, “wherein the sleeve is aligned on the unthreaded proximal section of the fastener shank and rotationally independent thereto, and the sleeve has an outer primary surface and a plurality of protuberances that project outward from the outer primary surface” – as shown, described and otherwise addressed in greater detail herein above. 
As regards claim 39, reference teaches further limitation of “the sleeve includes an axially extending slot that extends at least partially therethrough from an end opposite the locating flange” – as shown. 

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,869,219 to Wilson.
Wilson ‘219 teaches limitations for a “the fastener shank” – including 6, “further includes a bore forming reamer” – 13, “on the unthreaded portion” – as shown, “and the bushing” – C, “is positioned between the head and the bore forming reamer” – as shown with respect to 10,13.  

Claim(s) 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2011/0229285 to Fluckiger.
Fluckiger ‘285 teaches limitations for a “connecting system” – as shown in Fig 1 for example, “for installing a floating connection in a building assembly” – although reference doesn’t explicitly teach the functionally-recited ’building assembly’ comprising an intended use of the claimed connection system, one of ordinary skill in the art would recognize the inherent capability of the prior art connecting system to be used with a (unclaimed) building system at least due to its engageable threads for example wherein the recitation of intended use does not clearly define any particular structure of the connecting system that is claimed as the invention which might be relied on to patentably distinguish from the well known structure of the prior art, “comprising: a bushing comprising a sleeve defining a first axis” – 6, “and having a locating flange extending radially outward from the sleeve” – 8, “and a fastener having a head and a shank, the shank having an unthreaded proximal portion extending from said head and a threaded terminal portion” - 1, “wherein the sleeve is aligned on the unthreaded proximal section of the fastener shank and rotationally independent thereto” – as shown, “and the sleeve has an outer primary surface and a plurality of protuberances that project outward from the outer primary surface” – thread ridges on the exterior surface as shown and described. 
As regards claim 40, reference teaches further limitation of “ the protuberances combine to form threading” – as shown.  

Allowable Subject Matter
Claims 10, 11, 13, 29, and 30 are allowed.

Claims 4, 20, 33-36, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677